SABERS, Justice
(dissenting).
[¶ 21.] I write specially to point out that the State’s efforts to locate Mother do not constitute “due diligence.” As indicated in the majority opinion, “before service by publication ... may be ordered the party instituting the litigation must exhaust all reasonable means available in an effort to locate interested parties to the litigation.” Nolan v. Nolan, 490 N.W.2d 517, 520 (citing Ryken v. State, 305 N.W.2d 393, 395 (S.D.1981)). See also In the Interest of E.D.J., 499 N.W.2d at 132 n. 9. I agree with Mother that the State did not search any old addresses, did not look for any other members of Mother’s family, did not look at D.F.’s birth certificate for her old address and did not do an internet search.
[¶ 22.] The majority opinion discards these claimed “after-the-fact suggested alternatives” because Mother has not shown that they would have disclosed her location. Even if that were so, that is not the test for “due diligence” as stated above and I dissent.